DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 2/26/2021 amended claim 1.   Applicants did not address the claim objections from the office action mailed 1/8/2021; therefore the objections are maintained below.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Givens in view of Bronstert from the office action mailed 1/8/2021; therefore this rejection is withdrawn.  New grounds of rejection that include the reference cited in the office action mailed 1/8/2021 are set forth below.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 was filed after the mailing date of the non-final office action on 1/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 refers to “the at least one olefin” wherein it should read “the at least one α-olefin” in line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because the claim should more clearly define that the fuel composition comprising the anticorrosion additives of the instant application is mixed with a motor oil which includes the metals recited in the claim (per the Calcium Compatibility Test from the instant specification).  The claim currently reads as if the anticorrosive additive is acting on a surface that comprises the metals of claim 2.  
Claim 3 is indefinite as the claim recites a copolymer further comprising (A) but the (A) component is defined in claim 1 and it is not further comprising said monomer and the (A) component should be referred to in claim 1 as well.  Claim 1 requires “an anhydride of a dicarboxylic acid” which is preferably maleic anhydride and per the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehmedbasich, US Patent No. 3,382,056 (hereinafter referred to as Mehmedbasich).
Regarding claims 1, 3-6, 11-13 and 15-16, Mehmedbasich discloses a diesel fuel additive (as recited in claim 15) (see Example 1) for use in steel or iron containers or pipelines (as recited in claim 13) (Col. 1/L. 18-25) that is a copolymer of maleic anhydride or maleic/fumaric acid and a mixture of C14-21 1-olefins with a mole ratio of 1-olefin to maleic anhydride will generally be about 0.9-1.2:1.2-0.9 wherein the polar functionalities remain intact after hydrolyzing (as recited in claims 1, 3-6, 11-12 and 16) (Col. 1/L. 43-69 and Col. 2/L. 30-33 and see Example 1).  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 2-3, 7-10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mehmedbasich in view of Givens et al., US Patent Application Publication No. 2014/0113847 (hereinafter referred to as Givens).
Regarding claims 2-3, 7-10, 14 and 18, Mehmedbasich discloses all the limitations discussed above but does not explicitly disclose the metal component of claim 2, nor comonomer (D) of claim 7.  
Givens discloses a lubricating oil composition for use in internal combustion engines including diesel engines (see Abstract and Para. [0211]) comprising 65 to 99 wt% of a base oil to which is added 0.1 to 50 wt% of a an additive polymer which is the .            
		
Claim Rejections - 35 USC § 103
12.	Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mehmedbasich in view of Bronstert et al., US Patent No. 4,599,433 (hereinafter referred to as Bronstert).
Regarding claim 17, Mehmedbasich discloses all the limitations discussed above but does not explicitly disclose the specific comonomer (C) of claim 17.   
	Bronstert discloses polymeric isobutene derivatives, which have a mean number average molecular weight Mn of from 100 to 3000, are reacted with maleic anhydride in a molar ratio of maleic anhydride to olefin of from 0.2 to 3.0 (see Abstract), wherein it .       

Response to Arguments
13.	Applicants’ arguments filed 2/26/2021 regarding claims 1-18 have been fully considered and are moot as the rejections from the previous office action have been withdrawn.  
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.   

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771